Exhibit 10.57

 

Option No.:         

 

CUBESMART
2004 EQUITY INCENTIVE PLAN

 

NONQUALIFIED SHARE OPTION AGREEMENT

 

CubeSmart, a Maryland real estate investment trust (the “Company”), grants an
option to purchase common shares of beneficial interest, $.01 par value, (the
“Shares”) of the Company to the Optionee named below.  The terms and conditions
of the option are set forth in this cover sheet, in the attachment, and in the
Company’s 2004 Equity Incentive Plan (the “Plan”).

 

Grant Date: 
Name of Optionee: 
Number of Shares Covered by Option: 
Option Price per Share:  $
Vesting Start Date:

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

 

Optionee:

 

 

 

Name:

 

 

 

 

 

 

 

Company:

 

 

 

Name:

 

 

Attachment

 

This is not a share certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

CUBESMART 2004 EQUITY INCENTIVE PLAN
NONQUALIFIED SHARE OPTION AGREEMENT

 

Nonqualified
Share Option

 

This option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code and will be interpreted accordingly.

 

 

 

Vesting

 

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
Shares not less than 100 Shares, unless the number of Shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

Your right to purchase Shares under this option vests as to one-third (1/3) of
the total number of Shares covered by this option, as shown on the cover sheet,
on each of the first three anniversaries of the Vesting Start Date (each an
“Anniversary Date”), provided you then continue in Service to such Anniversary
Date. The resulting aggregate number of vested Shares will be rounded to the
nearest whole number, and you cannot vest in more than the number of Shares
covered by this option.

 

The resulting aggregate number of vested Shares will be rounded to the nearest
whole number, and you cannot vest in more than the number of Shares covered by
this option.

 

Other than pursuant to the terms of any Employment Agreement between you and the
Company, no additional Shares will vest after your Service has terminated for
any reason.

 

 

 

Term

 

Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below.

 

 

 

Regular
Termination

 

If your Service terminates for any reason, other than death, Disability, Cause
or Retirement, then your option expires on the earlier of (a) the remaining term
of your option, or (b) at the close of business at Company headquarters on the
90th day after your termination date.

 

 

 

Termination for
Cause

 

If your Service is terminated for Cause, then you immediately forfeit all rights
to your option and the option immediately expires.

 

 

 

Death

 

If your Service terminates because of your death, then your option shall become
fully vested and will expire on the earlier of (a) the remaining term of your
option, or (b) at the close of business at Company headquarters on the date
twelve (12) months after the date of death. During the applicable period
described in the preceding sentence, your estate or heirs may exercise your
option.

 

In addition, if you die during the 90-day period described in connection with a
regular termination (i.e., a termination of your Service not on account of your
death, Disability or Cause), and a vested portion of your option has not yet
been exercised, then your option will instead expire on the earlier of (i) the
remaining term of your option, or (ii) the date twelve (12) months after your
termination date. In such a case, during the applicable period described in the
preceding sentence, your estate or heirs may exercise the vested portion of your
option.

 

 

 

Disability

 

If your Service terminates because of your Disability, then your option shall
become fully vested and will expire at the close of business at Company
headquarters on the

 

2

--------------------------------------------------------------------------------


 

 

 

earlier of (a) the remaining term of your option, or (b) the date twelve
(12) months after your termination date.

 

 

 

Leaves of
Absence

 

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after your employee leave commences,
unless your right to return to active work is guaranteed by law or by a
contract. Your Service terminates in any event when the approved leave ends
unless you immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many Shares you wish to purchase (in a parcel of at least 100
Shares generally). Your notice must also specify how your Shares should be
registered (in your name only or in your and your spouse’s names as joint
tenants with right of survivorship). The notice will be effective when it is
received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of
Payment

 

When you submit your notice of exercise, you must include payment of the option
price for the Shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

·                                          Cash, your personal check, a
cashier’s check, a money order or another cash equivalent acceptable to the
Company.

 

·                                          Shares which have already been owned
by you for more than six months and which are surrendered to the Company. The
value of the Shares, determined as of the effective date of the option exercise,
will be applied to the option price.

 

·                                          By delivery (on a form prescribed by
the Company) of an irrevocable direction to a licensed securities broker
acceptable to the Company to sell Shares and to deliver all or part of the sale
proceeds to the Company in payment of the aggregate option price and any
withholding taxes (if approved in advance by the Compensation Committee of the
Board if you are either an executive officer or a director of the Company).

 

 

 

Withholding
Taxes

 

You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Shares acquired under this option. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to the exercise or sale of Shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.

 

 

 

Transfer of
Option

 

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid and expire. You may,
however, dispose of this option in

 

3

--------------------------------------------------------------------------------


 

 

 

your will or it may be transferred upon your death by the laws of descent and
distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

 

 

 

Retention
Rights

 

Neither your option nor this Agreement gives you the right to be retained by the
Company (or any parent, Subsidiaries or Affiliates) in any capacity. The Company
(and any parent, Subsidiaries or Affiliates) reserves the right to terminate
your Service at any time and for any reason.

 

 

 

Repayment

 

If it is determined by the Board that your gross negligence, intentional
misconduct or fraud caused or partially caused the Company to have to restate
all or a portion of its financial statements, the Board, in its sole discretion,
may, to the extent permitted by law and to the extent it determines in its sole
judgment that it is in the best interests of the Company to do so, require
repayment of any Shares delivered to you pursuant to this Restricted Share Unit
Agreement or to effect the cancellation of unvested RSUs. 

 

 

 

Shareholder
Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s Shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your share certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.

 

 

 

Adjustments

 

In the event of a split, a dividend or a similar change in the Shares, the
number of Shares covered by this option and the option price per Share shall be
adjusted (and rounded down to the nearest whole number) if required pursuant to
the Plan. Your option shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall

 

4

--------------------------------------------------------------------------------


 

 

 

include the Company and other persons who are designated by the Company to
administer the Plan.

 

 

 

Consent to
Electronic
Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company would be pleased to
provide copies. Please contact Doug Tyrell (dtyrell@cubesmart.com) to request
paper copies of these documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5

--------------------------------------------------------------------------------